

115 HR 7312 IH: Battery Storage Innovation Act
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7312IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mr. Takano (for himself and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make innovative technology loan guarantee support available for battery storage technologies. 
1.Short titleThis Act may be cited as the Battery Storage Innovation Act. 2.Battery storage technologiesSection 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the end the following new paragraph:

(11)Battery storage technologies for residential, industrial, or transportation applications.. 